United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.J., Appellant
and
U.S. POSTAL SERVICE, GENERAL MAIL
FACILITY, St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2409
Issued: March 11, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 19, 2007 appellant filed a timely appeal from the October 11, 2006 merit
decision of the Office of Workers’ Compensation Programs, which denied compensation for a
period of wage loss. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review the merits of the claim.
ISSUE
The issue is whether appellant sustained a recurrence of disability on or about
April 26, 2006.
FACTUAL HISTORY
On July 31, 2000 appellant, then a 32-year-old mail processor, sustained an aggravation
of carpal tunnel syndrome in his right hand as a result of his federal employment.”1 The Office
1

Appellant had a previous employment injury in 1994, which the Office accepted for bilateral carpal tunnel
syndrome and bilateral tendinitis of the wrists. He underwent surgical decompressions in 1998 and received a
schedule award for a three percent impairment of his right upper extremity. OWCP File No. 11-0157002. On a
prior appeal, the Board found that appellant did not meet his burden of establishing that he had intermittent periods
of disability from January 13, 1999 through January 10, 2000 due to his employment-related carpal tunnel
syndrome. Docket No. 01-2124 (issued February 19, 2002).

accepted appellant’s claim for right carpal tunnel syndrome and authorized a surgical release.
Appellant received compensation for periods of disability and for permanent impairment.
Dr. Kosit Prieb, an attending hand surgeon, released appellant to limited-duty work with
permanent restrictions: no intense hand work on machines; no pushing or pulling; may use ice
packs to wrists and hands when needed; no repetitive wrist motions with either wrist. Appellant
began working limited duty in the Lockbox section on August 12, 2002.2
On April 4, 2004 Dr. Bruce Schlafly, a hand surgeon and Office referral physician,
reviewed appellant’s history. Appellant stated that, although he followed his permanent work
restrictions, he experienced residual pain and numbness in his hands aggravated by their use.
His hands did not bother him as much currently as they did when he was working on the
machines. Dr. Schlafly examined appellant and evaluated permanent impairment. He noted that
appellant’s prognosis was good, provided he follow the current work restrictions. Dr. Schlafly
recommended no lifting greater that 10 pounds with the right hand alone, no lifting greater than
20 pounds with the left hand alone and no lifting greater than 30 pounds using both hands. He
completed a work capacity evaluation indicating that appellant had restrictions on repetitive wrist
movements and on pushing, pulling and lifting.
Appellant stopped work on or about April 26, 2006 and claimed compensation for wage
loss beginning May 22, 2006. On July 10, 2006 he explained:
“On April 23, 2006 I was approached by my immediate supervisor Byron Bardley
stating that Sonya Robinson a supervisor P&DC, Tour One wanted to speak with
me about working on the DBCS [delivery barcode sorter] Machines. I spoke with
Mrs. Robinson and she stated that she had documents stating that I could work on
the machines. I told Mrs. Robinson that I had permanent restrictions and I even
went to the Medical Unit to get a copy of my restrictions to give to her. The next
night April 24, 2006 Mrs. Robinson spoke with me again and she stated that she
spoke with Toni Farmer, Supervisor, Light/Limited Duty Department. Toni
Farmer told Mrs. Robinson that I was able to work on the machines and that I
needed to report to the DBCS machines. Once again I stated to Mrs. Robinson
that I wasn’t able to work on any machines. Mrs. Robinson stated that I needed to
get my business straightened out with Toni Farmer the next day because when I
report back to work the next night I had to report to the machines. The next
morning I met with Toni Farmer and she stated that I could work on the machines
and I needed to report to the machines on April 25, 2006 at 10:30 p.m. I went to
the [i]njury [c]ompensation [d]epartment and spoke with Bob [Robert M.
Kicielinski] and explain to him what Sonya Robinson and Toni Farmer both told
me that I had to report back to the machines. He stated that I had to do whatever
they tell me. I explained to him that I had permanent restrictions on file with
OWCP. Bob told me that it was nothing that he could do. So I tried to get in
contact with you [claims examiner] to explain what was going on so I wouldn’t
put my job in jeopardy! If I would have went to work and they told me to report
to the machines and I wouldn’t (sic) reported they could have wrote me up for
failure to follow instructions and fired me. So I took off of work and used my
2

Appellant rejected the Lockbox job offer on November 7, 2002. It appears he did not accept a formal offer until
December 9, 2002.

2

sick leave and annual leave to try and get something in writing from OWCP
stating that they had to honor my restrictions that I received from my doctor....
Currently I’m out on [leave without pay].”
On June 26, 2006 Dr. Prieb noted that appellant had a permanent work restriction of no
repetitive use of hands on machines and no repetitive wrist motion with either hand. On July 25,
2006 the Office asked the employing establishment to provide comments from all agency
officials identified in appellant’s statement as to the accuracy of his contentions. It noted
appellant’s work restrictions, as follows:
“No pushing & pulling, no intense work with hands on machines and no repetitive
wrist motions using either wrists; a recent statement from Dr. Prieb dated June 26,
2006 affirms the work limitations. The Office has determined that the weight of
the medical evidence rested with the opinion and recommendations of
Dr. Schlafly, namely that the employee has permanent work restrictions; however,
the medical opinion by Dr. Prieb is afforded equal weight in regards to the worklimitations.”
During a conference call on September 19, 2006, the Office noted that the employing
establishment had not interpreted Dr. Schlafly’s report as precluding appellant from working on
the machines. On September 20, 2006 Ms. Farmer, a supervisor, stated:
“[Appellant] had not been to work since April 26, 2006.
“[Appellant] did come into my office a day or two before that to speak with me
regarding his limitations. I told him that we could only go by what [i]njury
[c]omp[ensation] gives us for medical restrictions. We got [Mr. Kicielinski] on
the [tele]phone and discussed what limitations [appellant] kept insisting he had.
[He] confirmed that the only limitation [appellant] had was the 10/20/30 pound
limitation. [Appellant] showed me an old copy of medical restrictions regarding
‘no intense hand work.’ I told him that he had to take this up with [i]njury
[c]omp[ensation] as the Production floor only goes by what [i]njury
[c]omp[ensation] provides us. He stated [that] he was on his way up to talk with
[Mr. Kicielinski] and left my office.”
On September 20, 2006 Ms. Robinson stated:
“I had received a form in June 2005, from our [i]njury [c]omp[ensation] office
stating the 10/20/ and 30 pound limitation but nothing to indicate ‘NO intense
hand work’ for a rehab[ilitation] job to be given to [appellant]. In the fall of 2005,
I saw [appellant] at a machine, having just taken mail to it. I approached [him]
regarding my not having any documentation putting him in Lockbox. A
conversation ensued regarding needing documentation for updated information to
keep [appellant] in Lockbox as he was persisting in stating that he could not work
[a]utomation. I told him that I did not know why he was in Lockbox and that I

3

need information from him to keep him there. [Appellant] told me he was going
to take care of it. I did [not] approach him for a couple of months waiting for him
to rectify the situation. While waiting for the update, he was allowed to stay in
Lockbox.
“In April 2006, I again spoke with [appellant] regarding not receiving an update
regarding his limited duty status, (I could not provide him a rehab[ilitation] job
offer until he rectified the situation with [i]njury [c]omp[ensation] as there was a
question as to his correct medical limitations). Once again [he] told me that he
could [not] work [a]utomation and he had been working Lockbox for a long time.
I told him that I had given him plenty of time to rectify the situation (5 [to] 6
months) and it was [not] taken care of. I did not at anytime tell him to go to
[a]utomation. I did state that[,] if he did not take care of this (correct medical
info[rmation]), he would find himself back in [a]utomation. He informed me that
he had a statement but he did not show it to me and there was nothing to indicate
that he had one. He told me that he was going to take care [of] it. [Appellant]
then told me to contact Bob in [i]njury [c]omp[ensation]. [He] further stated that
he would contact [Mr. Kicielinski] in [i]njury comp[ensation] and [Mr.] Farmer
(in the control point) to clear this up. Again, I did not direct [appellant] to work
[a]utomation. I allowed him approximately six months to remedy the situation.
After this conversation with [appellant], he has proceeded to call off and has not
returned back to work in order for me to address a rehab[ilitation] job offer with
him.
“[Mr.] Farmer and I were informed by [Mr.] Kicielinski that the only restrictions
[appellant] had was the 10/20/30 pound weight limitation clause.
[Mr. Kicielinski] stated [that] there was no mention of ‘no intense movements
with his hands.’”
In a memorandum to Mr. Kicielinski, Ms. Farmer responded to appellant’s statement:
“[Appellant] is correct that he had been working in Lockbox since 2002, based on
the medical restrictions given to us at that time. In June 2005, you contacted us
regarding [his] new restrictions and needed a rehab[ilitation] job offer done base
on those medical restrictions. [Ms.] Robinson was given those restrictions and
informed to come up with a new job offer. For whatever reason, unknown to me,
it took [her] several months to work on the job offer at which time [appellant]
continued to work in the Lockbox section. When [Ms. Robinson] got around to
doing the new job offer, based on medical restrictions that you supplied, it was
determined that [appellant] was capable of working the [a]utomated machines.
[Ms. Robinson] met with [appellant], what was said, I do not know. After
[appellant’s] meeting with [Ms. Robinson], [he] came into my office to discuss
the medical limitations. I told [appellant] that we could only go by what [i]njury
[c]omp[ensation] had given us to go by and if he had questions to see you. While
[appellant] was in my office, I contacted you by [tele]phone, so there was no
‘playing one party against another.’ You verbalized to me, what was written on
paper regarding [appellant’s] restrictions, were the restrictions that were to be

4

used for determining his job placement. At no point did I direct [appellant] to
work the automated machines. What I told him was the job being offered to him
were the machines and that[,] if he could not do it, he needed to take this up with
[i]njury [c]ompensation. We could only honor what [i]njury [c]omp[ensation]
says were his restrictions. When [appellant] left my office, he stated that he was
going up to your office to speak with you.”
In a decision dated October 11, 2006, the Office denied compensation for wage loss. It
found that the evidence did not establish that appellant was required to work outside of his
established work limitations “as a job offer detailing this requirement was not provided as
evidence supporting your claim for the period May 22, 2006 through September 4, 2006.” The
Office found no documentation to support that the employing establishment removed appellant’s
Lockbox limited duty. The Office explained:
“The factual evidence indicates that you chose to stop working the limited[-]duty
[l]ock[b]ox position based on the fact that management conducted discussions
with you and amongst themselves regarding the need for current medical evidence
to justify your entitlement to limited duty which is a management right; the
factual evidence also establishes that management conducted discussions with
you of the possibility of a change in your limited[-] duty assignment which does
not equate to a[n] offer of limited[-]duty work nor does it confirm that you were
forced to work in any other position outside of your permanent work-related
limitation.”
On March 23, 2007 appellant contended that the Office did not follow through on its
July 25, 2006 letter to the employing establishment asking for further information. “[The claims
examiner] requested information about my position in Lockbox. She wanted to know if my
position was still available. You can contact Ms. Anna at [telephone number] to verify that not
only was my position terminated but all of the light/limited[-]duty position in Lockbox was
terminated.” Appellant also submitted evidence that the limited duty he accepted on
September 29, 2006 was actually available on August 21, 2006, but no one notified him at that
time.
On June 20, 2007 appellant requested reconsideration. He argued that his limited-duty
job in Lockbox was terminated and that the new position offered to him was in violation of his
restrictions.
In a decision dated August 13, 2007, the Office denied appellant’s request for
reconsideration.
LEGAL PRECEDENT
The United States shall pay compensation for the disability of an employee resulting
from personal injury sustained while in the performance of his duty.3 When an employee who is
disabled from the job he held when injured on account of employment-related residuals returns

3

5 U.S.C. § 8102(a).

5

to a limited-duty position, or the medical evidence of record establishes that he can perform the
limited-duty position, the employee has the burden to establish by the weight of the reliable,
probative and substantial evidence a recurrence of total disability and to show that he cannot
perform such limited-duty work. As part of this burden, the employee must show a change in the
nature and extent of the injury-related condition or a change in the nature and extent of the
limited-duty job requirements.4
Although a claimant has the burden to establish entitlement to compensation benefits, the
Office shares responsibility in the development of the evidence, particularly when such evidence
is of the character normally obtained from the employing establishment or other government
source.5
ANALYSIS
The Board finds that the case is not in posture for decision. Mr. Kicielinski, Ms. Farmer
and Ms. Robinson were all of the opinion that appellant was medically cleared to work the
machines in automation. Dr. Schlafly, the hand surgeon and Office referral physician, had
imposed only a 10/20/30-pound lifting restriction. There was no longer a limitation on repetitive
or “intense hand work” on the machines or so they all believed. Ms. Robinson told appellant that
she did not know why he was in the Lockbox section and that she needed updated information to
keep him there. In April 2006, she again approached appellant. Ms. Robinson had provided
time for him to produce the updated medical documentation to keep him in his Lockbox
assignment, but “it was [not] taken care of.” She had documentation that he could work on the
machines.
However, appellant states that on April 24, 2006 Ms. Robinson told him he was needed to
report to the DBCS machines. When he that stated he was not able to work on the machines, she
stated that he needed to discuss the letter with Ms. Farmer the next day because when he reported
back to work the next night “I had to report to the machines.” Appellant also stated that
Ms. Farmer told him he could work on the machines and that he needed to report to the machines
on April 25, 2006 at 10:30 p.m. Ms. Robinson and Ms. Farmer both deny directing appellant to
work the automated machines.
The Board finds that further development of the factual evidence is necessary on whether
appellant was being reassigned to the machines on or about April 26, 2006. This evidence is of
the character normally obtained from the employing establishment and is therefore more readily
accessible to the Office than to appellant.
The Office asked for, but did not obtain a statement from appellant’s immediate
supervisor, Byron Bardley. It was Mr. Bardley who told appellant on April 23, 2006 that
Ms. Robinson wanted to speak to him about working on the DBCS machines. He should be

4

Terry R. Hedman, 38 ECAB 222, 227 (1986); see Jackie B. Wilson, 39 ECAB 915, 919 (1988) (where the record
established that light duty was no longer available to the claimant, the Board found that the nature and extent of his
light-duty job requirements had changed and that the claimant was totally disabled for the job he held at the time
that he was injured).
5

Robert A. Redmond, 40 ECAB 796 (1989).

6

asked to relate what he discussed with Ms. Robinson and what he knew about the status of
appellant’s Lockbox assignment in April 2006. Mr. Bardley should explain whether he had any
reason to think that the Lockbox assignment was coming to an end or that appellant was being
instructed to report to the machines. The Office should also ask Mr. Kicielinski for a statement
relating his conversations with appellant, Ms. Robinson and Ms. Farmer on or about April 24
and 25, 2006. Appellant contends that he told Mr. Kicielinski that both Ms. Robinson and
Ms. Farmer told him to report back to the machines. Mr. Kicielinski should confirm this. He
should also explain whether he had any reason to think that the Lockbox assignment was coming
to an end or that appellant was being instructed to report to the machines.
The Office should ask Ms. Anna to verify when appellant’s Lockbox position was
terminated and whether, as he states, all of the light/limited-duty positions in the Lockbox
section were terminated. The employing establishment should clarify whether light or limitedduty employees ever begin working an assignment before accepting a formal offer. Appellant
began his Lockbox assignment on August 12, 2002 but does not appear to have accepted a
formal offer until December 9, 2002. If he signed a formal offer before August 12, 2002, the
employing establishment should submit a copy of it.
The Board will set aside the Office’s October 11, 2006 decision denying compensation
for wage loss and will remand the case for further development of the factual evidence. After
such further develop as may be necessary, the Office shall issue an appropriate final decision on
appellant’s claim.
CONCLUSION
The Board finds that this case is not in posture for decision. Further development of the
factual evidence is warranted. The Office’s August 13, 2007 nonmerit decision denying
reconsideration is therefore moot.

7

ORDER
IT IS HEREBY ORDERED THAT the August 13, 2007 and October 11, 2006
decisions of the Office of Workers’ Compensation Programs are set aside. The case is remanded
for further action consistent with this opinion.
Issued: March 11, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

